 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 6                                            AT SEATTLE

 7    JEANNE K.,

 8                                       Plaintiff,               CASE NO. C18-1844-MAT

 9               v.
                                                                  ORDER RE: SOCIAL SECURITY
10    ANDREW M. SAUL,                                             DISABILITY APPEAL
      Commissioner of Social Security, 1
11
                                         Defendant.
12

13           Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

14   the Social Security Administration (Commissioner).                 The Commissioner denied Plaintiff’s

15   application for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) after

16   a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the

17   administrative record (AR), and all memoranda of record, this matter is REVERSED and

18   REMANDED for further administrative proceedings.

19                                  FACTS AND PROCEDURAL HISTORY

20           Plaintiff was born on XXXX, 1966. 2 She has a high school diploma, and has worked as

21
             1
22              Andrew M. Saul is now the Commissioner of the Social Security Administration. Pursuant to Federal Rule
     of Civil Procedure 25(d), Andrew M. Saul is substituted for Nancy A. Berryhill as defendant in this suit.
             2
23               Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 1
 1   an in-home caregiver, supervisory pawn broker, retail cashier, and travel agent. (AR 248, 263.)

 2            Plaintiff applied for DIB and SSI in August 2015. (AR 219-26.) Those applications were

 3   denied initially and upon reconsideration, and Plaintiff timely requested a hearing. (AR 139-46,

 4   149-63.)

 5            On June 6, 2017, ALJ Glenn G. Meyers held a hearing, taking testimony from Plaintiff and

 6   a vocational expert (VE). (AR 40-78.) On February 22, 2018, the ALJ issued a decision finding

 7   Plaintiff not disabled. (AR 15-28.) Plaintiff timely appealed. The Appeals Council denied

 8   Plaintiff’s request for review on October 24, 2018 (AR 1-6), making the ALJ’s decision the final

 9   decision of the Commissioner. Plaintiff appealed this final decision of the Commissioner to this

10   Court.

11                                           JURISDICTION

12            The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

13                                             DISCUSSION

14            The Commissioner follows a five-step sequential evaluation process for determining

15   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

16   be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had not

17   engaged in substantial gainful activity since February 28, 2015, the alleged onset date. (AR 17.)

18   At step two, it must be determined whether a claimant suffers from a severe impairment. The ALJ

19   found severe Plaintiff’s fibromyalgia, bipolar disorder, depressive disorder, and borderline

20   personality disorder. (AR 17-18.) Step three asks whether a claimant’s impairments meet or equal

21   a listed impairment. The ALJ found that Plaintiff’s impairments did not meet or equal the criteria

22   of a listed impairment. (AR 18-19.)

23            If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 2
 1   residual functional capacity (RFC) and determine at step four whether the claimant has

 2   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

 3   performing light work with additional limitations: she can lift/carry 20 pounds occasionally and

 4   10 pounds frequently. She can stand and/or walk about six hours in an eight-hour workday, and

 5   sit about six hours in an eight-hour workday. She can perform occasional stooping, squatting,

 6   crouching, crawling, kneeling, and climbing ramps and stairs, and can never climb ropes, ladders,

 7   or scaffolds. She can engage in unskilled, repetitive, routine tasks in two-hour increments. She

 8   can work in proximity to but not in coordination with co-workers, with occasional contact with

 9   supervisors and superficial, incidental contact with the public. She will be off-task at work up to

10   10% of the time, but can still meet the minimum production requirements of the job. She will be

11   absent from work one time per month. (AR 19.) With that assessment, the ALJ found Plaintiff

12   unable to perform past relevant work. (AR 26.)

13          If a claimant demonstrates an inability to perform past relevant work, the burden shifts to

14   the Commissioner to demonstrate at step five that the claimant retains the capacity to make an

15   adjustment to work that exists in significant levels in the national economy. With the help of the

16   VE, the ALJ found Plaintiff capable of transitioning to other representative occupations, such as

17   office helper, maid, and mailroom clerk. (AR 27-28.)

18          This Court’s review of the ALJ’s decision is limited to whether the decision is in

19   accordance with the law and the findings supported by substantial evidence in the record as a

20   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means more

21   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

22   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

23   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 3
 1   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 2   2002).

 3            Plaintiff argues the ALJ erred in failing to further develop the record, and also erred in a

 4   number of other ways. Dkt. 10 at 2. The Commissioner argues that any errors are harmless, and

 5   that the ALJ’s decision is supported by substantial evidence and should be affirmed.

 6                                        Failure to develop the record

 7            At the administrative hearing, counsel noted that the record was incomplete and that

 8   Plaintiff’s recent counseling notes had not been obtained because the agency had requested

 9   evidence from the wrong entity. (AR 44-46, 75-78, 324-32.) At the conclusion of the hearing, the

10   ALJ indicated that he was going to request the records from the correct entity. (AR 75-78.) The

11   ALJ did not apparently do so, however, and the decision makes no mention of those outstanding

12   records and instead assumes that Plaintiff did not receive recent treatment and that her counselor’s

13   opinion was unsupported by treatment notes. (AR 20-22, 24.)

14            Although the Commissioner suggests that the ALJ’s error in failing to obtain the records

15   is harmless because Plaintiff cannot show that the missing records are significant or how they

16   might undermine the ALJ’s decision, this argument is unpersuasive. 3 Dkt. 14 at 12. The ALJ

17   discounted Plaintiff’s allegations as well as her treating counselor’s opinion based on the lack of

18   recent counseling notes, and thus even without knowing the content of the counseling notes, it is

19   clear that the notes are relevant to the ALJ’s decision. The ALJ implied as much when he stated

20   that he would obtain the records in order to complete the record. (AR 76-77.) The ALJ’s apparent

21

22            3
               The Commissioner also suggests elsewhere in the response brief that Plaintiff could have obtained
     the records herself (Dkt. 14 at 10-11), but Plaintiff informed the agency in April 2017 that she could not
23   afford to pay for her medical records and thereby asked the agency to request them. (AR 326.)


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 4
 1   failure to follow through on his stated intention to complete the record amounts to a failure of his

 2   duty to fully and fairly develop the record. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th

 3   Cir. 2001) (indicating that an ALJ’s own finding that the record is inadequate to allow for proper

 4   evaluation of the evidence triggers the ALJ’s duty to further develop the record).

 5          Because Plaintiff’s counseling notes may impact all of the ALJ’s challenged findings, the

 6   Court need not address the other assignments of error at this time. On remand, the ALJ shall

 7   request the Plaintiff’s counseling notes from the correct entity and otherwise update the record as

 8   necessary, hold a new hearing, and issue a new decision.

 9                                            CONCLUSION

10          For the reasons set forth above, this matter is REVERSED and REMANDED for further

11   administrative proceedings.

12          DATED this 26th day of July, 2019.

13

14

15
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
16

17

18

19

20

21

22

23

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 5
